89 F.3d 848
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Aaron WASHINGTON, Plaintiff-Appellant,v.N. SINGER;  J. Dowell, Correctional Counselor II;  W.G.Youngblood;  L.R. Snider, Program Administrator;  J.S.Stainer, Deputy Chief Superintendent;  F. Schmidt,Correctional Counselor I;  L.E. Debord, Defendants-Appellees.
No. 95-17237.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Aaron Washington, a California state prisoner, appeals pro se the district court's summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging that they violated his Eighth Amendment rights when they denied his request for a single cell.   Appellant was subsequently injured in a fight he had with a new cell mate.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.   We agree with the district court that prison officials were not deliberately indifferent to his safety when they placed him in a cell with another inmate who later fought with him.  See Farmer v. Brennan, 114 S.Ct. 1970, 1979 (1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3